           Case 1:20-cv-00036-GBD Document 6 Filed 02/21/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- x
CHANTISE HOGUE,

                                                           Plaintiff,

                             -against-
                                                                             ANSWER TO AMENDED
BOARD OF EDUCATION OF THE CITY SCHOOL                                        COMPLAINT
DISTRICT OF THE CITY OF NEW YORK, A/K/A
THE NEW YORK CITY DEPARTMENT OF                                              20 Civ. 36 (GBD) (SLC)
EDUCATION, and DAVID FANNING, IN HIS
INDIVIDUAL AND OFFICIAL CAPACITY AS
PRINCIPAL OF THE A.P. RANDOLPH HIGH
SCHOOL,

                                                       Defendants.
--------------------------------------------------------------------- x

                 Defendants Board of Education of the City School District of the City of New

York (also known and sued herein as “The New York City Department of Education”) (“BOE”)

and David Fanning (“Fanning”) by their attorney, James E. Johnson, Corporation Counsel of the

City of New York, for their Answer to the Amended Complaint (“Complaint”) respectfully

allege as follows:

                 1.       Deny the allegations set forth in paragraph “1” of the Complaint.

                 2.       Deny the allegations set forth in paragraph “2” of the Complaint, except

admits that Plaintiff purports to proceed as set forth therein. 1

                 3.       Deny knowledge or information sufficient to form a belief of the truth of

the allegations set forth in paragraph “3” of the Complaint.



1
  In a decision and order dated December 2, 2019, the Supreme Court, County of New York dismissed Plaintiff’s
“First” Cause of Action, except “as it relates to the failure to renew her deanship and to hostile work environment.”
Thus, the only remaining claims in this action are race discrimination relating to Defendants’ failure to renew
Plaintiff’s deanship, hostile work environment, and retaliation under 42 U.S.C. § 1983, the New York State Human
Rights Law (“SHRL”), New York Executive Law §§ 290, et seq., and the New York City Human Rights Law
(“CHRL”), New York City Administrative Code §§ 8-101, et seq.
            Case 1:20-cv-00036-GBD Document 6 Filed 02/21/20 Page 2 of 12




                4.    Deny the allegations set forth in paragraph “4” of the Complaint, except

admit that from the 2011-2012 school year until present, Plaintiff has been employed by the BOE

and assigned to the A.P. Randolph High School, which is located in the County of New York.

                5.    Deny the allegations set forth in paragraph “5” of the Complaint, except

admit that Plaintiff is employed by the BOE as a classroom teacher and respectfully refer the

Court to the referenced provisions of law for a complete and accurate statement of their contents.

                6.    Deny the allegations set forth in paragraph “6” of the Complaint, and

respectfully refer the Court to Article 52-A of the New York Education Law for a description of

the legal status of the BOE under New York law.

                7.    Deny the allegations set forth in paragraph “7” of the Complaint, except

admit that the BOE has offices located at 52 Chambers Street, New York, NY 10007.

                8.    Deny the allegations set forth in paragraph “8” of the Complaint, except

admit that Plaintiff is currently employed by the BOE as a classroom teacher and respectfully

refer the Court to the referenced provisions of law for a complete and accurate statement of their

contents.

                9.    Deny the allegations set forth in paragraph “9” of the Complaint, except

admit that Defendant Fanning is a resident of the State of New York, and is currently employed

by the BOE as the Principal of A.P. Randolph High School, located at 443 West 135th Street,

New York, New York 10031.

                10.   Deny the allegations set forth in paragraph “10” of the Complaint, except

admit that Defendant Fanning is currently employed by the BOE as the Principal of A.P.

Randolph High School.
            Case 1:20-cv-00036-GBD Document 6 Filed 02/21/20 Page 3 of 12




                11.     Deny the allegations set forth in paragraph “11” of the Complaint, except

admit that A.P. Randolph High School is high school operated by the BOE.

                12.     Deny the allegations set forth in paragraph “12” of the Complaint.

                13.     Deny the allegations set forth in paragraph “13” of the Complaint.

                14.     Deny the allegations set forth in paragraph “14” of the Complaint, except

admit that the above-captioned action is a civil action of which the District Court has subject

matter jurisdiction pursuant to 28 U.S.C. § 1331, in that it alleges claims which arise under the

laws of the United States.

                15.     Deny the allegations set forth in paragraph “15” of the Complaint, except

admit that Plaintiff purports to state the basis for venue in this Court as set forth therein.

                16.     Deny the allegations set forth in paragraph “16” of the Complaint, except

admit that Plaintiff filed a Notice of Claim on October 3, 2017, and that Plaintiff’s assigned

claim number is 2017PI027793.

                17.     Deny the allegations set forth in paragraph “17” of the Complaint, except

admit that Plaintiff testified at a hearing pursuant to General Municipal Law § 50(h) on March

16, 2018.

                18.     Deny the allegations set forth in paragraph “18” of the Complaint.

                19.     Deny the allegations set forth in paragraph “19” of the Complaint, except

admit that Plaintiff commenced her employment with the BOE on or about September 6, 2005,

and began teaching at A.P. Randolph High School during the 2011-2012 school year.

                20.     Deny the allegations set forth in paragraph “20” of the Complaint.
         Case 1:20-cv-00036-GBD Document 6 Filed 02/21/20 Page 4 of 12




              21.     Deny the allegations set forth in paragraph “21” of the Complaint, except

admit that Henry Rubio was the Principal of A.P. Randolph High School at the beginning of the

2011-2012 school year.

              22.     Deny the allegations set forth in paragraph “22” of the Complaint, except

admit that, on or about December 6, 2011, Defendant Fanning became Principal of A.P.

Randolph High School, and that the prior Principal of A.P. Randolph High School was Henry

Rubio.

              23.     Deny the allegations set forth in paragraph “23” of the Complaint, except

admit that Defendant Fanning racially identifies as White/Caucasian.

              24.     Deny the allegations set forth in paragraph “24” of the Complaint.

              25.     Deny the allegations set forth in paragraph “25” of the Complaint.

              26.     Deny the allegations set forth in paragraph “26” of the Complaint, except

admit that Plaintiff was assigned to perform duties as Dean of the SAVE Room at the start of the

2013-2014 school year.

              27.     Deny the allegations set forth in paragraph “27” of the Complaint.

              28.     Deny the allegations set forth in paragraph “28” of the Complaint, except

admit that, during the 2013-2014 school year, Rhonda Pekow was the Assistant Principal for

Security and Math at A.P. Randolph High School, and that Plaintiff, as a classroom teacher and

dean, was supervised by one or more of the school’s Assistant Principals.

              29.     Deny the allegations set forth in paragraph “29” of the Complaint, except

admit that Plaintiff’s job responsibilities as the SAVE room dean included, but were not limited

to, enforcing Citywide standards of discipline and conduct, and supervising students in the

SAVE room.
         Case 1:20-cv-00036-GBD Document 6 Filed 02/21/20 Page 5 of 12




              30.     Deny the allegations set forth in paragraph “30” of the Complaint.

              31.     Deny the allegations set forth in paragraph “31” of the Complaint.

              32.     Deny the allegations set forth in paragraph “32” of the Complaint.

              33.     Deny the allegations set forth in paragraph “33” of the Complaint.

              34.     Deny the allegations set forth in paragraph “34” of the Complaint.

              35.     Deny the allegations set forth in paragraph “35” of the Complaint, except

deny knowledge or information sufficient to form a belief as to the truth of allegations

concerning Plaintiff’s conversations with Pekow regarding requests for supplies.

              36.     Deny the allegations set forth in paragraph “36” of the Complaint.

              37.     Deny the allegations set forth in paragraph “37” of the Complaint, except

admit that Plaintiff was permitted to temporarily use the office of another dean during his

absence from the school.

              38.     Deny the allegations set forth in paragraph “38” of the Complaint.

              39.     Deny the allegations set forth in paragraph “39” of the Complaint.

              40.     Deny the allegations set forth in paragraph “40” of the Complaint.

              41.     Deny the allegations set forth in paragraph “41” of the Complaint.

              42.     Deny the allegations set forth in paragraph “42” of the Complaint.

              43.     Deny the allegations set forth in paragraph “43” of the Complaint.

              44.     Deny the allegations set forth in paragraph “44” of the Complaint.

              45.     Deny the allegations set forth in paragraph “45” of the Complaint.

              46.     Deny the allegations in paragraph “46” of the Complaint, except admit

that the SAVE room was a site at A.P. Randolph High School, designated pursuant to the

Schools Against Violence in Education Act (“SAVE”) and Chancellor’s Regulation A-443, as an
         Case 1:20-cv-00036-GBD Document 6 Filed 02/21/20 Page 6 of 12




alternative education room for students temporarily removed from their regular academic

programs for disciplinary or safety reasons.

               47.    Deny knowledge or information sufficient to form a belief of the truth of

the allegations set forth in paragraph “47” of the Complaint.

               48.    Deny the allegations set forth in paragraph “48” of the Complaint.

               49.    Deny the allegations set forth in paragraph 49” of the Complaint.

               50.    Deny the allegations set forth in paragraph 50” of the Complaint.

               51.    Deny the allegations set forth in paragraph “51” of the Complaint.

               52.    Deny the allegations set forth in paragraph “52” of the Complaint.

               53.    Deny the allegations set forth in paragraph “53” of the Complaint.

               54.    Deny the allegations set forth in paragraph “54” of the Complaint.

               55.    Deny knowledge or information sufficient to form a belief of the truth of

the allegations set forth in paragraph “55” of the Complaint.

               56.    Deny knowledge or information sufficient to form a belief of the truth of

the allegations set forth in paragraph “56” of the Complaint.

               57.    Deny the allegations set forth in paragraph “57” of the Complaint.

               58.    Deny the allegations set forth in paragraph “58” of the Complaint, except

admit that Plaintiff received her schedule for the 2017-2018 school year prior to the beginning of

the 2017-2018 school year.

               59.    Deny the allegations set forth in paragraph “59” of the Complaint, except

admit that Defendants initially planned to continue to assign Plaintiff as dean of the SAVE room

for the 2017-2018 school year.
          Case 1:20-cv-00036-GBD Document 6 Filed 02/21/20 Page 7 of 12




               60.     Deny the allegations set forth in paragraph “60” of the Complaint, except

deny knowledge or information sufficient to form a belief as to the truth of allegations about

Plaintiff’s hearing of rumors.

               61.     Deny the allegations set forth in paragraph “61” of the Complaint, except

admit that Defendants did not attempt to contact Plaintiff about changes to her assignment for the

2017-2018 school year prior to August 2017.

               62.     Deny the allegations set forth in paragraph “62’ of the Complaint, except

admit that Defendants attempted to contact Plaintiff in August 2017, when they determined that

Plaintiff’s deanship assignment would not be renewed because of the school’s need for Plaintiff

as a classroom teacher.

               63.     Deny the allegations set forth in paragraph “63” of the Complaint, except

admit that Plaintiff’s per session assignment as a dean expired at the end of the 2016-2017

school year, and that Plaintiff resumed a full-time classroom teaching schedule at the beginning

of the 2017-2018 school year.

               64.     Deny the allegations set forth in paragraph “64” of the Complaint, except

admit that the individuals serving as deans during the 2016-2017 school year, except for

Plaintiff, continued to serve as deans during the 2017-2018 school year.

               65.     Deny the allegations set forth in paragraph “65” of the Complaint.

               66.     Deny the allegations set forth in paragraph “66” of the Complaint.

               67.     Deny the allegations set forth in paragraph “67” of the Complaint.

               68.     Deny the allegations set forth in paragraph “68” of the Complaint.

               69.     Deny the allegations set forth in paragraph “69” of the Complaint, except

admit that the individuals listed therein filed lawsuits alleging discrimination and/or retaliation.
          Case 1:20-cv-00036-GBD Document 6 Filed 02/21/20 Page 8 of 12




                70.   Defendants repeat and re-allege their responses to paragraphs 1-69 as if set

forth herein.

                71.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “71” of the Complaint.

                72.   Deny the allegations set forth in paragraph “72” of the Complaint.

                73.   Deny the allegations set forth in paragraph “73” of the Complaint.

                74.   Deny the allegations set forth in paragraph “74” of the Complaint.

                75.   Deny the allegations set forth in paragraph “75” of the Complaint.

                76.   Deny the allegations set forth in paragraph “76” of the Complaint.

                77.   Deny the allegations set forth in paragraph “77” of the Complaint.

                78.   Deny the allegations set forth in paragraph “78” of the Complaint.

                79.   Deny the allegations set forth in paragraph “79” of the Complaint.

                80.   Defendants repeat and re-allege their responses to paragraphs 1-79 as if set

forth herein.

                81.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “81” of the Complaint.

                82.   Deny the allegations set forth in paragraph “82” of the Complaint.

                83.   Deny the allegations set forth in paragraph “83” of the Complaint.

                84.   Deny the allegations set forth in paragraph “84” of the Complaint.

                85.   Deny the allegations set forth in paragraph “85” of the Complaint.

                86.   Deny the allegations set forth in paragraph “86” of the Complaint.

                87.   Deny the allegations set forth in paragraph “87” of the Complaint.

                88.   Deny the allegations set forth in paragraph “88” of the Complaint.
          Case 1:20-cv-00036-GBD Document 6 Filed 02/21/20 Page 9 of 12




                89.   Deny the allegations set forth in paragraph “89” of the Complaint.

                90.   Paragraph “90” of the Complaint sets forth plaintiff’s demand for a jury

trial for which no response is required. To the extent a response is required, deny the allegations

set forth in paragraph “90” of the Complaint, except admit that Plaintiff purports to proceed as

set forth therein.

                              AS AND FOR A FIRST DEFENSE

                91.   The Complaint fails to state a claim upon which relief may be granted in

whole or in part.

                            AS AND FOR A SECOND DEFENSE

                92.   Defendants had legitimate nondiscriminatory business reasons for taking

any of the alleged acts complained of by Plaintiff.

                              AS AND FOR A THIRD DEFENSE

                93.   The Complaint’s request for punitive damages is barred, in whole or in

part, because punitive damages are not available against a government or a governmental

subdivision.

                            AS AND FOR A FOURTH DEFENSE

                94.   The Complaint is barred, in whole or in part, by the applicable statute of

limitations.

                              AS AND FOR A FIFTH DEFENSE

                95.   Defendants exercised reasonable care to prevent and correct promptly any

of the conduct about which Plaintiff complains, and the Plaintiff unreasonably failed to take

advantage of any preventive or corrective opportunities provided by the BOE or to avoid harm

otherwise.
          Case 1:20-cv-00036-GBD Document 6 Filed 02/21/20 Page 10 of 12




                             AS AND FOR A SIXTH DEFENSE

                96.   Upon information and belief, Plaintiff has failed to mitigate her damages,

if any.

                           AND AS FOR A SEVENTH DEFENSE

                97.   Plaintiff has failed to comply with applicable notice of claim

requirements.

                           AND AS FOR AN EIGHTH DEFENSE

                98.   Defendant BOE established and complied with policies, programs and

procedures for the prevention and detection of unlawful discriminatory practices by employees

and had a record of no, or relatively few, prior incidents of discriminatory conduct by

supervisory employees at Plaintiff’s school.

                             AND AS FOR A NINTH DEFENSE

                 The conduct complained of may consist of nothing more than what a reasonable

  victim of discrimination would consider petty slights and trivial inconveniences, and thus

  plaintiff’s claims under the New York City Human Rights Law must be dismissed.
          Case 1:20-cv-00036-GBD Document 6 Filed 02/21/20 Page 11 of 12




               WHEREFORE, Defendants respectfully request that the Complaint be dismissed

in its entirety and the relief sought therein be denied in all respects, with such other and further

relief as the Court deems appropriate.

Dated:         New York, New York
               February 21, 2020

                                              JAMES E. JOHNSON
                                              Corporation Counsel
                                                of the City of New York
                                              Attorney for Defendants
                                              100 Church Street, Room 2-125
                                              New York, New York 10007
                                              (212) 356-1105
                                              jshaffer@law.nyc.gov



                                              By:
                                                     J. Kevin Shaffer
                                                     Assistant Corporation Counsel

TO:      Nesenoff & Miltenberg, LLP (via ECF)
         Attorneys for Plaintiff
         363 Seventh Avenue, Fifth Floor
         New York, New York 10001
         (212) 736-4500
         gvinci@nmllplaw.com
         amiltenberg@nmllplaw.com
Case 1:20-cv-00036-GBD Document 6 Filed 02/21/20 Page 12 of 12
       Docket No. 20 Civ. 36 (GBD) (SLC)
      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
      CHANTISE HOGUE,

                                                                                      Plaintiff,

                                             -against-

      BOARD OF EDUCATION OF THE CITY SCHOOL
      DISTRICT OF THE CITY OF NEW YORK, A/K/A THE
      NEW YORK CITY DEPARTMENT OF EDUCATION,
      and DAVID FANNING, IN HIS INDIVIDUAL AND
      OFFICIAL CAPACITY AS PRINCIPAL OF THE A.P.
      RANDOLPH HIGH SCHOOL,

                                                                                 Defendants.

                 ANSWER TO AMENDED COMPLAINT

                           JAMES E. JOHNSON
                 Corporation Counsel of the City of New York
                    Attorney for Defendants
                    100 Church Street, Room 2-125
                    New York, New York 10007-2601

                        Of Counsel: J. Kevin Shaffer
                        Tel.: 212-356-1105
                        Matter No.: 2019-006602
      Due and timely service is hereby admitted.

      New York, N.Y. .................................................. , 2020

      ............................................................................... Esq.

      Attorney for ................... ..............................................
